DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0100053 Kang et al.
Regarding claim 1, Kang teaches a flexible display device (paragraph 0003) comprising:
a flexible display panel comprising a folding area (paragraph 0012) in which a folding axis B is defined and a peripheral area adjacent to the folding area (figure 11);
a window member (12, 13 and 100 together) disposed on a top surface of the flexible display panel (paragraph 0059) and covering the folding area and the peripheral area (figure 11), the window member comprising a first base layer 130 covering the folding area and the peripheral area (figure 2) and having a first modulus of elasticity and a second base layer 110 disposed on top of and covering the first base layer and having a second modulus of elasticity (figure 2, where figure 2 upside down reads on the claim); and 
11 directly disposed on a surface of the window member (paragraph 0036), wherein
    PNG
    media_image1.png
    287
    679
    media_image1.png
    Greyscale
 with a thickness defined normal to the top surface of the flexible display panel:
the first base layer comprises a first portion that entirely overlaps the folding area, and a second portion that entirely overlaps the peripheral area (figure 11, where the entire first portion is within the folding area, and the entire second portion is within the peripheral area), the first portion of the first base layer having a first thickness being thicker than a second thickness of the second portion of the first base layer (see annotated figure 3 above), and
the functional coating layer includes a hard coating layer (paragraph 0036).
Kang does not explicitly teach that the second modulus of elasticity is higher than the first modulus of elasticity. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a second base layer with a modulus of elasticity higher than the first base layer because the first base layer bends more than the second base layer. In other words, a higher modulus of elasticity means that the material is more rigid and a lower modulus of elasticity means that the material is more flexible. In a flexible display device, the more interior layer will bend more than the more exterior layer such that the first base layer should have a lower modulus of elasticity than the second base layer.
Regarding claim 2, Kang teaches that the second base layer has a first portion that overlaps the folding area, and a second portion that overlaps the peripheral area, the first portion 
Regarding claim 3, Kang teaches that the window member has a substantially constant thickness (figure 2).
Regarding claim 4, Kang does not explicitly teach the thickness of the window. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.
Regarding claim 5, Kang teaches that a first portion of the second base layer overlaps the folding area (see annotated figure 3 above). Kang does not explicitly teach the thickness ratio of the first thickness of the first portion of the first base layer to the third thickness of first portion of the second base layer. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed ratio does not impart patentability to the claims.
Regarding claim 6, Kang teaches that a second portion of the second base layer overlaps the peripheral area (see annotated figure 3 above). Kang does not explicitly teach the thickness ratio of the second thickness of the second portion of the first base layer to the fourth thickness of the second portion of the second base layer. However, “where the only difference between the 
Regarding claim 7, Kang teaches that the first base layer is disposed closer to the flexible display panel than the second base layer (figure 2).
Regarding claim 8, Kang teaches that a width of the first portion of the first base layer, taken in a direction substantially perpendicular to the folding axis, is smaller than a width of the folding area, taken in the direction substantially perpendicular to the folding axis (see annotated figure 3 above).
Regarding claim 9, Kang teaches that the first portion of the first base layer has a uniform thickness (figure 3, where all of the troughs of the first portion of the first base layer have the same thickness). 
Regarding claim 15, Kang teaches that the window member further comprises a third base layer attached the first base layer or the second base layer (figure 12). Kang does not explicitly teach that the third modulus of elasticity is different from the first modulus of elasticity. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a third base layer with a modulus of elasticity different from the first base layer because the third base layer will bend more or less than the first base layer depending on where the third base layer is located. If it is more interior to the product than the first base layer, it should have a lower modulus of elasticity because it will bend more. If 
Regarding claim 16, Kang teaches that the first, second, third and fourth thicknesses are all uniform (figure 3, where all of the peaks of the first base layer have the same thicknesses, all of the troughs of the first base layer have the same thicknesses, all of the peaks of the second base layer have the same thicknesses and all of the troughs of the second base layer have the same thicknesses). 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0100053 Kang et al as applied to claim 1 above, and further in view of US 9,051,493 Bower et al. 
Regarding claim 12, Kang teaches the flexible display device but does not teach an adhesive layer. Bower teaches a flexible display device with a flexible display panel, a window member 110 and first and second base layers, where the window member further comprises an adhesive layer attaching the first base layer and the second base layer (OCA, column 6, lines 33-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the adhesive of Bower in the product of Kang because this patterning may allow for minimum strain transfer along the fold line (column 6, lines 33-35). 

Regarding claim 14, Kang teaches the flexible display device but does not teach an adhesive layer. Bower teaches a flexible display device with a flexible display panel, a window member 110 and first and second base layers, further including a touch screen and a polarizing plate, disposed between the flexible display panel and the window member (column 5, lines 43-47). It would have been obvious to one of ordinary skill in the art before the effective filing date to include the touch screen and polarizing plate of Bower in the product of Kang because these parts are critical to manufacturing a display device. One reading Kang as a whole would appreciate that Kang’s silence regarding these parts is not an admission of the lack of the parts, only that Kang’s invention is not concerned with them. 

Response to Arguments
Applicant’s arguments with respect to Bower have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to Kang have been fully considered but they are not persuasive. Applicant argues that Examiner cannot arbitrarily delineate features to meet the claim. However, these are not arbitrarily chosen regions. Kang teaches the bendable device such that the folding area must be present. Kang further teaches that the first portion is entirely within the folding area, the second portion is entirely within the peripheral area with appropriate claimed thicknesses. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781